DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 25 JAN 2021.  The status of the claims is as follows:
Claims 1, 3, and 5 are pending.
Claims 2, 4, and 6-15 are canceled.

Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended requires the deposition of an organic layer comprising an aromatic selenol comprising one or more hydroxyl groups, wherein the selenol is directly bound to the aromatic group, by a molecular layer deposition process.  The current references of record do not teach or suggest an appropriate selenol.  Examiner refers to Kagan ‘706(U.S. PGPub 2012/0018706) for a broad teaching of a suitable selenol compound (discussed more fully below as regards Claim 7); however, Kagan ‘706 does not contemplate molecular layer deposition and does not suggest repeated deposition of the selenol compound (the selenol compound in Kagan ‘706 would be forming a self-assembled monolayer, which by definition is a single deposited layer of material).  Further search and consideration has not found a reference or combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712